Citation Nr: 1302837	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  11-02 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether the creation of an overpayment of VA benefits in the indicated amount of $25,994.97 was proper.

2. Entitlement to waiver of recovery of VA compensation benefits in the indicated amount of $25,994.97. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 2002.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating determination of the Department of Veterans Affairs (VA) Debt Management Center (DMC) in St. Paul, Minnesota, by which it was found that the Veteran had been paid $26,584.60 more than he was entitled to receive in compensation benefits, and on appeal from a May 2010 letter from the DMC, informing the Veteran that he had been paid $25,994.97 more in compensation benefits than he was entitled to receive.  

As will be described below, the second debt appears to incorporate in full or in part the amount of the first debt, but as recalculated after the occurrence of certain administrative errors, including a reoccurrence of the original overpayment, while the Veteran was in the process of paying off the first debt.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In April 2008 the VA Office of the Inspector General (OIG) informed the RO that there was a warrant for the Veteran's arrest and that the Veteran was a fugitive felon in the state of Georgia, effective from August 13, 2007.  The Order issuing the warrant was dismissed on June 24, 2008, after the Veteran made certain payments and made his whereabouts known to a Superior Court in Georgia.

In July 2008, the RO informed the Veteran that he had received an overpayment in VA compensation benefits because he was not entitled to VA compensation benefits for the period during which he was a fugitive felon.  See 38 U.S.C.A. § 5313B; 38 C.F.R. § 3.665.  A letter issued by the DMC that same month informed him that he had been paid $26,584.60 more than he was entitled to receive.  The DMC indicated it would work with him to arrange repayment of the debt, and informed him of his right to appeal this determination.

Evidence in the claims file demonstrates that soon thereafter the Veteran began to pay off the debt to VA in monthly installments of $489, as withheld from his monthly VA compensation benefits.

In November 2008, the Veteran submitted a notice of disagreement, challenging the validity of the debt of which he was informed in July 2008. The Veteran has thereafter generally challenged this debt by attempting to demonstrate that he was in compliance with his probation for the period from August 13, 2007, through June 24, 2008.

A February 2009 VA internal e-mail indicated that VA had received a notice of disagreement "[r]egarding a waiver denial" for the Veteran.  The person sending the e-mail, apparently from the Philadelphia RO and Insurance Center (RO&IC) to the Winston-Salem RO, noted the original decision "did not document any evidence" and requested that the award and any related documents be faxed to her.

In a rating decision dated in September 2009, the RO in Winston-Salem granted service connection for degenerative joint disease of the left and right knees, and assigned an initial rating of 10 percent for each knee, effective from March 1, 2002.  The Veteran was notified of this award by a letter dated on October 15, 2009, and was informed of the monthly benefits he would receive after the change resulting from this award of benefits.  

An October 15, 2009, award letter reflects that the RO erroneously paid the Veteran at the full 100 percent compensation rate for the period from August 13, 2007, to June 24, 2008, thus repeating the occurrence of the original overpayment as it had occurred during the August 13, 2007, to June 24, 2008, time frame.  Information in the claims file indicates that the original overpayment debt of $26,584.60 was recouped in full as a lump sum deducted from the new overpayment.  

In February 2010, the RO in Winston-Salem informed the Veteran that "in a letter dated October 15, 2009, there was a decision on your appeal and you were erroneously paid for a period due to an outstanding felony warrant issued in your name."  The RO informed the Veteran that he was not entitled to any VA benefits during the period for which he was a fugitive felon, from August 13, 2007, to June 24, 2008.  The RO stated that "[w]e propose to recoup all monies that were erroneously paid to you due to the appeal decision from the period of August 13, 2007 through June 24, 2008."

In an April 2010 letter from the Winston-Salem RO, the Veteran was informed that his benefits were terminated effective from August 13, 2007, and would resume June 24, 2008, based on the period for which he was the subject of an outstanding felony warrant.

At a May 2010 hearing at the Winston-Salem RO, the Decision Review Officer discovered that the Veteran had been paying $489 a month to repay the debt owed to VA prior to the September 2009 increased rating award.  However, the September 2009 erroneous award of retroactive benefits for the period during which the Veteran was a fugitive felon enabled the Veteran to be able to pay off the rest of his debt in one lump sum, but then created a new overpayment of benefits, which VA now sought to recoup.  The Decision Review Officer opined during the hearing that the original debt was gone but that a new debt had been created due to VA error.

A VA Memorandum dated May 21, 2010, indicates that an Administrative Decision had been prepared that day, determining that an administrative error had resulted in excessive payment to the Veteran of $26,492.97.  The memorandum states that "a memo to Finance has been issued to remove the $25,994 overpayment and the remainder $498 issued to the Veteran."     

A corresponding draft May 2010 Administrative Decision is associated with the claims file, indicating that no overpayment would be created because "VA cannot create overpayments in cases involving erroneous awards based solely on an error in judgment made by VA."  The memorandum cited to 38 C.F.R. § 3.500(b)(2) as authority for its decision and M21-MR III.I.I.36.a as the administrative guidance for its action.  (38 C.F.R. § 3.500(b) had actually been recodified at 38 C.F.R. §§ 3.665 and 3.666.)

However, this May 2010 Administrative Decision is crossed out in green pen on the front page, and marked "Cancelled per Orders," with a partially legible person's name referenced, and a handwritten date of October 4, 2010.

A cover letter from a June 29, 2010, Statement of the Case issued by the VA RO&IC in Philadelphia, Pennsylvania, is associated with the claims file and informs the Veteran that it had denied his "waiver request" and that he had disagreed with that decision.  See generally 38 U.S.C.A. § 5302 (Waiver of Recovery of claims by the United States); 38 C.F.R. §§ 1.955-1.970 (Regional Office Committees on Waivers and Compromises).  

The actual June 2010 RO&IC Statement of the Case is not associated with the claims file.  The cover letter does not indicate that a copy of the Statement of the Case was sent to the Veteran's representative.  The cover letter does not indicate with specificity the matter being appealed, the evidence considered, the amount of the debt at issue, or the reasons and bases for the denial.  

The Board notes that a date-stamp on the June 29, 2010, Statement of the Case cover letter indicates that it was "sent to VVA 7/6/10."  In the event that this was intended to indicate that the cover letter was sent to veteran's service organization Vietnam Veterans of America on that date, the Board notes that the claims file demonstrates that the Veteran was actively represented by Disabled American Veterans at that time, and was not represented by Vietnam Veterans of America.  (Authorization of representation of the Veteran was transferred to The American Legion in November 2011.)  

A report of contact dated July 9, 2010, indicates that the Veteran had called the VA RO&IC in Philadelphia, and informed them that as of that date he had not received the June 29, 2010, Statement of the Case.

Thus, there is no copy of the June 29, 2010, Statement of the Case in the VA claims file, and there are indications that this Statement of the Case was never received by either the Veteran or his representative.

In December 2010, the RO in Winston-Salem, North Carolina, issued a Statement of the Case to the Veteran and his representative, finding that the debt created while the Veteran was a fugitive felon was valid and that the recovery of the overpayment should not be waived.  The December 2010 Statement of the Case noted that the second (October 2010) overpayment resulted in payment in full of compensation benefits for the period during which he was in fugitive felon status, and that "a new overpayment was established to collect the $25,994.97 you were paid in error."  The manner of calculation of this debt was not indicated.  As to the matter of waiver of recovery of the debt, the Veteran was referenced to the June 29, 2010, Statement of the Case issues by the Philadelphia RO&IC.  As discussed above, however, a copy of the June 29, 2009, Statement of the Case (aside from the cover letter) is not associated with the claims file and there is information in the claims file to indicate that the Veteran and his representative may not have been provided a copy.

In January 2011 Disabled American Veterans requested on behalf of the Veteran an audit of his account from January 2008 forward.  

Eight pages of award and ratings data were associated with the claims file in May 2011.
 
On May 19, 2011, a letter was issued to the Veteran, setting forth the results of an audit of his account.  It indicates amounts of VA benefits paid and amounts of VA benefits due, but does not indicate how the debt owed to VA was calculated, in terms of the sources, causes or amounts of the original debt.  It was indicated that the Veteran still owed VA $24,093.16, and that his debt to VA would continue to be recouped at the rate of $400 per month.  

At the Veteran's May 2012 Board hearing, the Veteran's representative indicated he had attempted to ascertain the sources of the debt said to be owed by the Veteran to VA.  He indicated one source of the debt was the payments made to the Veteran during his period as a fugitive felon (from August 13, 2007, to June 24, 2008.)  He questioned whether another source of the new debt as it recurred in October 2009 might have been further overpayment attributable to the September 2009 retroactive grant of ratings of 10 percent each for left and right knee disabilities, effective from March 2002 forward, corresponding in part to the period during which he was a fugitive felon, from August 13, 2007, to June 24, 2008. 

In light of the above, the Board finds that in order to afford the Veteran due process in this appeal and to afford effective review of the claims on appeal by the Board, a copy of the Statement of the Case issued by the RO&IC on June 29, 2010, must be provided to the Veteran and his representative, and a full copy of the June 29, 2010, SOC must be associated with the claims file.

Further, the Veteran and his representative must be provided an accurate accounting of the overpayment currently at issue in this appeal.  The Board notes that the amount of overpayment as calculated by the DMC on July 31, 2008 (26,584.60) is greater than the overpayment calculated by the DMC on May 3, 2010 ($25,994.97), though both are said to derive from overpayment corresponding to the period for which Veteran was in fugitive felon status.

The Board further notes that there are indications in the claims file of a $498 error in underpayment to the Veteran in October 15, 2009, due to lack of implementation of a Concurrent Retroactive Disability Retirement Pay adjustment that was established in July 2008 for the period from July 1, 2004, to April 1, 2005, per a letter dated July 2, 2008.  The Board will seek a determination as to whether this underpayment to the Veteran may have resulted in overcalculation of the overpayment owed by him.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his representative a copy of the June 29, 2010, Statement of the Case issued by the Philadelphia, Pennsylvania, RO&IC.

2. Associate a complete copy of the June 29, 2010, Statement of the Case issued by the Philadelphia, Pennsylvania, RO&IC, with the Veteran's claims file.

3. Provide the Veteran and his representative an accounting for the overpayment at issue in this appeal.  

The accounting should include the amount of overpayment for each month during the period from August 13, 2007, to June 24, 2007, and an explanation for the amount calculated for each month.

In providing the accounting, please provide clear and direct responses to the following:

(a) The accounting should include an explanation as to why the overpayment of 26,584.60, calculated by the DMC on July 31, 2008, is greater than the overpayment of $25,994.97, calculated by the DMC on May 3, 2010.
 
(b) The accounting should include an explanation as to whether there is currently included in the calculated amount of overpayment a $498 error in underpayment to the Veteran in October 2009 traceable to an omission in the October 15, 2009, award letter of a concurrent retroactive disability retirement pay adjustment to his compensation that was established in July 2008 for the period from July 2004 to March 2005, per a letter dated July 2, 2008.  The October 15, 2009, award letter does not indicate that the retroactive adjustment to compensation was accomplished for this period.  The compensation awarded for period from July 2004 to March 2005 is indicated to be exactly the same in a May 2, 2005, VA award letter as compared to the October 15, 2009, award letter, with no upward adjustment.  On the back of the July 2, 2008, letter is a detailed calculation of the upward adjustment in compensation due to the Veteran for the months from July 2004 through March 2005.  

(c) Bearing in mind that a TDIU has been in effect for the full period from March 15, 2005, forward, and for the full period for which the Veteran was in fugitive felon status, from August 13, 2007, to June 24, 2008, the accounting should include a statement and explanation as to whether any portion of the overpayment currently at issue in this appeal is attributable to an error in payment of award of separate 10 percent ratings for each in knee in September 2009, effective from March 1, 2002.  

4. Readjudicate the issues on appeal.  

Readjudication must include providing the Veteran and his representative an accounting of the overpayment at issue in this appeal, as discussed above.

Readjudication must include both consideration of the validity of creation of the overpayment at issue in this appeal and waiver of recovery of the overpayment at issue.

If any benefit sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time for response. 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



